DETAILED ACTION
Applicant: IWAKIRI, Naoto
Assignee: Fujifilm Corp
Attorney: Donald R. Studebaker (Reg. No.: 32,815) & Tyler Drye (Reg. No.: 75,034)
Filing: Amendment filed 15 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office, and claims 1-4 and 16-17 have been further amended to make the claims definite and to avoid the cited art.

Terminal Disclaimer
The terminal disclaimer filed on 04/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of serial nos. 17/029,895 & 17/029,697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 15 April 2022, with respect to claim rejections have been fully considered and are persuasive in that the claims have been amended to make them definite and to avoid the cited art.  The rejections of the claims have been withdrawn.  However, upon further consideration, the amendments introduce formality issues with the claims and Drawings.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  Claim 1 includes the phrase “a second circuit substrate . . . a second circuit substrate” which should be amended to “the second circuit substrate” to fix the typographical error which creates an antecedent basis issue.  Claims 2-17 inherit this objection.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circuit unit”, i.e. “for processing a digital signal in a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels, and a second circuit substrate is mounted with a plurality of second components used for processing an analog signal in the circuit unit”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Paragraphs 3, 9, & 105 discloses and claim 1 claims a single “circuit unit” for the first circuit substrate/digital signals and the second circuit substrate/analog signal, however, Figures 3 & 5-6 and Paragraphs 68-69, 76-77, 109, & 114 disclose separate “driving circuit units 212” for digital signals and “signal processing circuit units 314” for analog signals.  The claimed “circuit unit” appears to be located off of the driving substrate 202 and signal processing substrate 304, but is not shown in the Drawings.  A simple box, representing the claimed “circuit unit”, should be added to Figures 3 & 5-6 with connections depicted by simple lines representing electrical connections between the “circuit unit”, “driving substrate 202”, and the “signal processing substrate 304.  

    PNG
    media_image1.png
    378
    1585
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-17 are allowable, but for the typographical error – claim objection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art references are: 
Hoheisel – which discloses a radiation image capturing apparatus (5,6) including a sensor substrate (11) including a flexible base material (¶33 PET substrate) and a plurality of pixels (¶19), a flexible first cable (¶24 flexible interconnects) of which one end is electrically connected to the sensor substrate (¶24), and a first circuit substrate (¶24).  However, Hoheisel fails to disclose a flexible second cable, it fails to disclose a second circuit substrate, and it fails to disclose first circuit and it fails to disclose wherein the first circuit substrate is mounted with a plurality of first components used for processing a digital signal in a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels, and a second circuit substrate is mounted with a plurality of second components used for processing an analog signal in the circuit unit..

    PNG
    media_image2.png
    518
    1090
    media_image2.png
    Greyscale

Mestrovic et al. – which discloses a flexible electronic device (Fig. 3) including a flexible circuit substrate (Fig. 3; ¶¶11-12) which may be applied and used in on site situations for applying the flexible circuit substrate to challenging spaces (¶¶11-12).  However, Mestrovic et al. fails to disclose a radiation image capturing apparatus, it fails to disclose a sensor substrate including a plurality of pixels for accumulating electric charges from radiation, and it fails to disclose wherein the first circuit substrate is mounted with a plurality of first components used for processing a digital signal in a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels, and a second circuit substrate is mounted with a plurality of second components used for processing an analog signal in the circuit unit..

    PNG
    media_image3.png
    199
    380
    media_image3.png
    Greyscale


Adachi – which discloses a radiation image capturing apparatus (Adachi: Fig. 1) including a flexible substrate (4), a first circuit substrate (11) including gate drive integrated circuits (6; Pg. 3), and a second circuit substrate (12) including signal readout integrated circuits (8; Pg. 3).  However, Adachi fails to disclose flexible first and second cables disposed on different sides of the sensor substrate and connected to the first and second circuit substrates, it fails to disclose a plurality of first components used for processing a digital signal in a circuit unit, and it fails to disclose a plurality of second components used for processing an analog signal in the circuit unit.

    PNG
    media_image4.png
    812
    650
    media_image4.png
    Greyscale

Nishino et al. (US Pub. 2010/0078573) – which discloses radiation image capturing apparatus (Nishino et al.: Fig. 1) including a sensor substrate including a flexible base material (30; ¶34) and a plurality of pixels accumulating electric charges (Fig. 6 pixels 50).  However, Nishino et al. fails to disclose flexible first and second cables disposed on different sides of the sensor substrate, a first circuit substrate connected to the first cable, and a second circuit substrate connected to the second cable.

    PNG
    media_image5.png
    584
    1000
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation image capturing apparatus (1) including a sensor substrate (12) having a flexible base material (14) and a plurality of pixels (Fig. 1 pixels 16), a flexible first cable (220) electrically connected to a predetermined side of the sensor substrate (12) and a first circuit substrate (202) connected to the first cable (220), a flexible second cable (320) electrically connected to a side different from the predetermined side of the sensor substrate (12), a second circuit substrate (304) electrically connected to the second cable (320), wherein the first circuit substrate (202) is mounted with a plurality of first components (250A-250I) used for processing a digital signal, and the second circuit substrate (304) is mounted with a plurality of second components (350A-350I) used for processing an analog signal, in combination with the other claimed elements.  Claims 2-17 are allowed based on dependency.

    PNG
    media_image6.png
    619
    754
    media_image6.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY S VALENTINER/Examiner, Art Unit 2884                                                                   /DAVID P PORTA/                                                                                                         Supervisory Patent Examiner, Art Unit 2884